Citation Nr: 1418997	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-28 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability, including disfiguring scars on nose and neck, claimed to have resulted from surgical treatment provided at the Department of Veterans Affairs Medical Center (VAMC) in Atlanta, Georgia, in May 1999.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above which, in pertinent part, denied entitlement to compensation under 38 U.S.C.A. § 1151 for disfiguring scars on the nose and neck.  

In August 2012, the Veteran testified before the undersigned at a Central Office hearing.  A transcript of the hearing is associated with the claims file.  

The Board notes that the Veteran also has a paperless claims file contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  A review of VBMS reveals additional VA treatment records, which are not relevant to the claim on appeal, as well as claims of entitlement to service connection, which are being referred to the agency of original jurisdiction.  The remainder of the documents in the paperless files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to service connection for (1) an acquired psychiatric disability, claimed as secondary to disfiguring scars on the nose and neck, (2) a heart disability secondary to herbicide exposure, (3) a left hand disability secondary to right hand, (4) a right foot disability secondary to the left foot, (5) a lumbar spine disability secondary to the left foot and post traumatic stress disorder, and (6) entitlement to an increased rating for service-connected right hand or left foot disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks compensation for disfiguring scars on his nose and neck under the provisions of 38 U.S.C.A. § 1151.  Specifically, the Veteran alleges he has an additional disability - disfiguring scars on his nose and neck as well as an abnormal smell sensation - as a result of a botched open septorhinoplasty provided by the Atlanta VAMC on May 10, 1999.  The Veteran testified that, while the physician had never performed a rhinoplasty, he agreed to the procedure, which he was told would include a facelift and would result only in two unnoticeable pinholes in his nose.  He testified that, while he consented to a rhinoplasty, he does not remember signing a consent form.  He further testified that, when he awoke from surgery, he had scars on his nose and neck with a bandage on his throat, although the physician told him the facelift was not performed because they did not have time.  

The Veteran alleges that he was never told his rhinoplasty would result in a disfiguring scar on his nose or neck and that his additional disability is manifested by various symptoms, including pus and a smell, for which he believes he should receive compensation.  

The evidentiary record contains a great deal of VA treatment records; however, the evidence relevant to and necessary to decide this claim are inpatient and outpatient treatment records dated on or around May 10, 1999.  In this regard, the evidentiary record contains a discharge summary for the Veteran's inpatient treatment from May 9, 1999 to May 11, 1999, as well as a peri-operative nursing note dated May 10, 1999.  The discharge summary notes that the Veteran was discharged home following the May 10, 1999 rhinoplasty and was informed to follow-up with the ENT clinic in one week.  Notably, the record does not contain treatment records which document follow-up treatment provided after the surgery, including an ENT appointment conducted one week later.  

The evidentiary record does contain a discharge summary for inpatient treatment provided three weeks later - from May 23, 1999 to October 13, 2000 - for a neck and eyelid lift.  The discharge summary notes that the Veteran followed up in the ENT clinic after the May 10, 1999 rhinoplasty; however, as noted, there are no records of such treatment.  In fact, there are no treatment records dated between May 11, 1999 (when the Veteran was discharged following the rhinoplasty at issue) or May 25, 1999 (when he was admitted for a neck and eyelid lift).  

In addition, the Board notes that the evidentiary record does not contain a copy of the Veteran's informed consent, which informed him of the possible complications of the rhinoplasty.   

Based on the foregoing, the Board concludes that a remand is needed in order to obtain all outstanding treatment records related to the inpatient and outpatient treatment provided to the Veteran at the Atlanta VAMC from April 1999 to October 2000, including a copy of the informed consent signed by the Veteran before his May 10, 1999 rhinoplasty.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In the opinion of the Board, the overall evidentiary record warrants obtaining opinion as to whether the Veteran sustained additional disability as a result of VA medical care, whether any such additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing the treatment in question, and whether the proximate cause of such additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

Notably, the record contains sufficient lay and medical evidence to determine the current nature and severity of the Veteran's disfiguring scars on his nose and neck.  At his hearing in August 2012, the Veteran described an abnormal smell sensation which he has experienced since his surgery.  As it is not clear the etiology of the smell abnormality, the Board finds that actual examination of the Veteran is necessary to decide this claim.  The Veteran has expressed his desire to avoid VA examination by any physician at the Atlanta VAMC.  To the extent possible, the Board will seek opinion from another VA facility amenable to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records associated with the open septorhinoplasty performed at the Atlanta VAMC on May 10, 1999, including the surgical report and all inpatient and outpatient treatment records dated from April 1999 to October 2000.  

The AOJ should specifically obtain the Veteran's informed consent forms for his open septorhinoplasty, including the surgery provided on May 10, 1999.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After records have been associated with the claims file, to the extent possible, schedule the Veteran for appropriate examination at a facility other than the Atlanta VAMC which is reasonably accessible to the Veteran.  The claims folder contents must be made available to the examiner.

After reviewing the paper and Virtual claims files as well as physically examining the Veteran, the reviewing physician must respond to the following:

(a) Did the Veteran develop an additional disability, to include disfiguring scars to his nose and neck, as a result of the open septorhinoplasty performed on May 10, 1999?  In responding to this question, the examiner is requested to identify, to the extent possible, the etiology of the Veteran's smell complaints.

(b) If so, it is at least as likely as not that such additional disability was (1) the result of carelessness, negligence lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing this treatment or examination OR (2) was the result of an event not reasonably foreseeable.  

A complete explanation for any opinion expressed must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, which includes consideration of all evidence contained in the paper and Virtual VA claims files.  An appropriate period of time should be allowed for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

